Per Curiam.
The proceedings upon a motion for a continuance are no part of the record, unless made so by bill of exceptions. 16 Ind. 476.
A voluntary appearance, in full, to a cause, waives defects in process and publication. 13 Ind. 490. 10 Id. 380.
A paragraph assuming to answer the whole, but only answering a part of a cause of action, is bad on demurrer. 16 Ind. 327.
The law, as to penalties and costs, in force at the time of rendering judgment, governs; but as to the obligation of the contract, the law of its date, if to be executed where made, as a general proposition, controls. Scoby v. Gibson, 17 Ind.
The judgment below is affirmed, with one per cent, damages and costs.